Citation Nr: 1604106	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  14-29 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Peters, Counsel

INTRODUCTION

The Veteran had active duty service from February 1955 to December 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for bilateral hearing loss and tinnitus.  The Veteran timely appealed that decision.  

The Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge in December 2015; a transcript of that hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

By resolving all doubt in his favor, the evidence demonstrates that the Veteran's tinnitus was incurred in, and has been chronic and continuous since discharge from, military service, where he was exposed to artillery and small arms noise as a light weapons Infantryman.


CONCLUSION OF LAW

The criteria establishing service connection for tinnitus have been met.  38 U.S.C.A §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  With respect to the tinnitus claim, as service connection is awarded as discussed below, further discussion of the VCAA is not warranted at this time, as this decision represents a full award of benefits able to be awarded on appeal as to that issue.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

However, 38 C.F.R. § 3.303(b) only applies to the list of chronic diseases/disabilities recognized by VA as being chronic and those chronic diseases/disabilities are listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that 38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and tinnitus becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Turning to the evidence of record, according to a February 2013 PIES response, the Veteran's service treatment records appear to have been lost in the 1973 fire and are unavailable for review.  

In cases where service medical records are unavailable, the VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claim was undertaken with this duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

However, the Veteran's Form DD-214 is of record and demonstrates that his military occupational specialty (MOS) during military service was that of a light weapons infantryman.  

The Veteran initially filed his service connection claim for bilateral hearing loss and tinnitus in October 2012, at which time he also submitted a lay statement from his spouse.  The Veteran's spouse noted that when the Veteran came back from service "there seemed to be something different about him."  She noted that over the years it eventually dawned on her that the difference was the Veteran's inability to hear.

The Veteran underwent a July 2013 VA audiological examination.  The examiner does not indicate any noise exposure history respecting the Veteran in his examination report.  After examination, the Veteran was diagnosed with bilateral hearing loss.  Respecting tinnitus, the examiner noted that the Veteran did not report recurrent tinnitus; no opinion regarding tinnitus was rendered at that time.  

In a July 2013 statement, the Veteran indicated that he was an infantryman during military service and that he had no ear protection during service.  He further stated that his unit fired a lot of "live ammo, especially the mortars, shoulder mortars, and 50 caliber machine guns.  We would fire for hours until all of the ammo was gone (a full 2.5 ton truckload) at times and could not hear for 5 seconds. . . . There also was ringing in my ears, after 3 to 5 seconds would clear up-we thought at that time this was normal."  He noted that after service he worked with caskets, but that the work was washing and spraying them, which was not noisy at all.  

In his August 2013 notice of disagreement, VA Form 21-0958, the Veteran stated as follows:

The VA examiner did not review my service medical records therefore his opinion is purely speculative.  [After citing VA Fast Letter 10-25 for the proposition that in cases where the Veteran's service medical records are unavailable, the MOS will be considered with regards to whether there was in-service noise exposure, m]y MOS 11B, Infantryman is listed as highly probable to experience both hearing loss and tinnitus in VA Fast Letter 10-35.  My personal statement . . . described the environment I was in and the hazardous noise I was exposed to serving in my MOS.  I also submitted a statement from my wife . . . who knew me before, during, and after my service.  She noted that there was something different about me after I returned from the service.  She later realized it was my hearing loss that was the difference.  The audiologist report states that the Veteran does not report recurrent tinnitus.  This statement is incorrect.  I stated that I have ringing in my ears and that it comes and goes.  The ringing is worse when I'm not wearing my hearing aids.  Finally, contrary to what the VA audiologist stated in his report, there was little to no noise in my civilian occupation and none as far as recreational activities are concerned after the service.  

The Veteran underwent another VA audiological examination with the same examiner in June 2014.  Again, the examiner did not indicate any noise exposure history was obtained from the Veteran; although, the examiner did note that the electronic file was reviewed.  After examination, the Veteran was again diagnosed with bilateral hearing loss.  Respecting the Veteran's tinnitus, it was noted that the Veteran reported "intermittent bilateral tinnitus for many years but is not specific as to date of onset.  Veteran does report, however, of experience 'ringing' in the ears for several seconds after gun blasts while training in the USA but indicates the tinnitus faded after noise was terminated."  The examiner, then, skips any diagnosis of tinnitus.  Instead, the examiner opined that the Veteran's tinnitus was less likely as not a symptom of his bilateral hearing loss and/or caused by his military service, because: 

Though a quickly passing tinnitus was noted reportedly following the firing of artillery while in military, a normal phenomena, consistent tinnitus was noted until years following military service. . . . Though Veteran reports tinnitus occurring several seconds after rocket fire while training in USA, Veteran reports it did not occur randomly after the training missions and began with frequency over the last 10 to 15 years.  


The Veteran again argued as follows in his August 2014 substantive appeal, VA Form 9:

The VA examiner did not review my service medical records as part of my compensation examination because they were allegedly destroyed in the 1973 archives fire.  Reasonable doubt exists because my MOS, 11B, Infantryman is listed as highly probable to experience both hearing loss and tinnitus in VA Fast Letter 10-35.  The personal statement I submitted described the environment I was in and the hazardous noise I was exposed to serving in the infantry.  I also submitted a statement from my wife who knew me before, during, and after my service.  She noted that there was something different about me after I returned from the service.  She later realized it was my hearing loss that was the difference.  The audiologist blames my hearing loss on 30 years of working in manufacturing and aging.  He neglects to mention that I owned a manufacturing company and as such I wasn't exposed to hazardous noise because I worked in an office and I was on the road a lot.  The VA audiologist states that I did not report recurrent tinnitus.  This statement is incorrect.  I stated that I have ringing in my ears and that it comes and goes.  So yes, I do have tinnitus and it started while I was serving in the Army infantry and has continued ever since.  

In the December 2015 hearing, the Veteran testified that he had ringing in his ears during artillery firing exercises during military service which would last a few seconds; he also testified that his tinnitus has been intermittent but continuous since service.  His spouse also testified that she recalled him talking about ringing in his ears within one year of his discharge from service, prior to their marriage which was approximately 10 months after his discharge.

Based on the foregoing evidence, the Board finds that service connection for tinnitus is warranted.  Specifically, the Board finds that the Veteran is currently diagnosed with tinnitus, as tinnitus is a disorder capable of lay diagnosis.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  Moreover, the Board additionally concedes that the Veteran has in-service noise exposure, as a light weapons infantryman.  The first two elements of service connection are therefore met in this case.  

While the Board acknowledges the VA examiner's two negative opinions in July 2013 and June 2014, the Board notes that it does not appear that the examiner actually asked the Veteran his noise exposure history; in fact, the Veteran stated in numerous statements and in his December 2015 testimony that his tinnitus began during service, was continuous since that time, and that his post-service occupational noise exposure was negligible given that he worked in the office of a manufacturing company and was on the road a lot, as he owned the business rather than participating in the actual manufacture of the caskets.  The examiner appears to have ignored these highly credible statements, instead relying on the lack of service treatment records and a significant manufacturing noise exposure history, which the Veteran points out in completely inaccurate.  

In light of these deficiencies in the VA examiner's opinions and the Veteran's highly competent and credible lay statements regarding onset of symptomatology during service and continuity since discharge therefrom, the Board finds that the evidence with regards to whether the Veteran's tinnitus was incurred in military service is at least in equipoise.  Accordingly, by resolving all doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted based on the evidence of record in this case at this time.  See 38 C.F.R. §§ 3.102, 3.303(b); Walker, supra.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for tinnitus is granted.

REMAND

Respecting the Veteran's bilateral hearing loss, the Veteran's Form DD-214 demonstrates that his MOS during his period of service was as a light weapons infantryman; the Veteran has asserted that he was exposed to noise as a result of his service as an infantryman.  The Veteran is further shown to have a diagnosis of bilateral hearing loss for VA purposes under 38 C.F.R. § 3.385 during the appeal period.  Accordingly, the first two elements of service connection have been conceded.

The July 2013 and August 2014 VA examiner did not obtain any history of noise exposure in either of those examinations; he also did not address the Veteran's conceded noise exposure as a result of his service as a light weapons infantryman.  Instead, the examiner appears to rely on the fact that there were no service treatment records available and the fact that the Veteran has a "long history of civilian occupational noise exposure," which the Veteran has specifically refuted in his notice of disagreement, substantive appeal, and in his December 2015 hearing testimony.  It is quite clear that the examiner did not review this evidence, or wantonly ignored this evidence.  The Board finds that the VA examinations of records are inadequate for the above reasons.  Therefore, the bilateral hearing loss issue is remanded at this time in order for the Veteran to be afforded another VA examination which adequately addressed the etiology of his claimed bilateral hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

On remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any relevant VA treatment records from the Wilkes-Barre VA Medical Center, or any other VA medical facility that may have treated the Veteran, since March 2015 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his bilateral hearing loss, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA audiological examination with an examiner other than the previous VA examiner in order to determine whether any demonstrated bilateral hearing impairment is related to military service or service-connected tinnitus.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary, including audiometric evaluation, should be conducted.  Testing should be conducted so as to determine whether the Veteran meets the definition of impaired hearing.  38 C.F.R. § 3.385 (2015).

The examination report should also discuss the Veteran's complaints of hearing loss and tinnitus and their impact on his activities of daily living and occupational functioning.  

The examiner should obtain an extensive history respecting the Veteran's history of hearing loss and tinnitus, to include when the onset of symptomatology began, as well as his history of noise exposure before, during, and after military service.  

For any hearing impairment identified in accordance with § 3.385, the examiner should opine whether it is more likely, less likely, or at least as likely as not (50 percent or greater probability) caused by or otherwise related to military service, to include any conceded noise exposure.  

The examiner must take as conclusive fact that the Veteran has conceded acoustical trauma as a result of his military occupational specialty (MOS) as a light weapons infantryman during military service; the examiner should also take as conclusive fact that the Veteran has already been service connected for his tinnitus as a result of that in-service acoustical trauma.

The examiner should focus specifically on whether the noise exposure in service is the cause of any current hearing impairment, as well as whether such hearing loss began during or was initially manifested during military service.  Facts and medical principles relied on to arrive at an opinion should be set forth, including any principles relating to the possibility of a delayed onset of loss of acuity due to noise exposure in service.  

The examiner should also specifically address the Veteran's lay statements regarding the onset of symptomatology and continuity of symptomatology since onset, as well as the lay statements from his spouse in the claims file.  The examiner should be particularly mindful of the Veteran's lay statements of record regarding his history of noise exposure, particularly after service.  The examiner should additionally address the previous VA examination reports and the findings and conclusions therein, as well as any other pertinent evidence in the claims file.

Then, the examiner must also opine whether the Veteran's bilateral hearing impairments was more likely, less likely, or at least as likely as not (a) caused by; or, (b) aggravated (e.g., permanently worsened beyond the normal progression of the disease) by his service-connected tinnitus.  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of service connection for bilateral hearing loss.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


